[Cite as Disciplinary Counsel v. Stokes, ___ Ohio St.3d ___, 2016-Ohio-5128.]




                         DISCIPLINARY COUNSEL v. STOKES.
[Cite as Disciplinary Counsel v. Stokes, ___ Ohio St.3d ___, 2016-Ohio-5128.]
       (No. 2014-1905—Submitted July 26, 2016—Decided July 28, 2016.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Angela Rochelle Stokes, Attorney
Registration No. 0025650, last known address in Bratenahl, Ohio.
        {¶ 2} The court coming now to consider its order of December 18, 2014,
wherein the court, pursuant to former Gov.Bar R. V(5a)(B), imposed an interim
remedial suspension, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent’s
reinstatement is conditioned upon her continued compliance with her agreement
to never run for, seek, accept appointment to, or hold any judicial position in any
Ohio state court, excluding federal court positions.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
        {¶ 5} For earlier case, see Disciplinary Counsel v. Stokes, 143 Ohio St.3d
1217, 2014-Ohio-5536, 35 N.E.3d 524.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ________________________